DETAILED ACTION
Response to Amendment
Applicant’s amendments to claims 1-2, and 10 and the addition of claims 12-14 in the response filed May 16, 2022, are acknowledged by the Examiner. 
Claims 1-14 are pending in the current action. 
Response to Arguments
In response to “Abstract”
Applicant’s amendments to the abstract have overcome the current Specification objections, the objection is withdrawn. 
In response to “Rejection Unser 35 USC 112”
Applicant’s amendments to claims 1, 2, 6, and 10 have overcome the current 112 rejections, they are therefore withdrawn. 
In response to “Rejection Under 35 USC 102”
With respect to claim 1, Applicant argues that Rolfes et al ‘2008 alone does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Rolfes et al ‘2008 remains the primary art of reference as it continues to share structural and functional characteristics with the instant application. 
Applicant argues that Rolfes et al ‘2008 does not disclose a locking section as an arch section, Examiner disagrees. Fig 3B shown the locking section 64b/64a extending along the arc of member 29 thus it is interpreted as an arching section. Examiner notes that arching section is does not inherently mean all portions are rounded or curved, so that the section of Rolfes et al ‘2008 extends along an arch the limitation is met. 
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rolfes et al ‘2008 (US 2008/0072381) in view of Rolfes et al ‘2010 (US 2010/0249780).
With respect to claim 1, Rolfes et al ‘2008 discloses A fast-action clamping device (Fig 3A, clamp 25), comprising 5- a handle (Fig 3B, members 26/28/62 interpreted as a handle as they are sized and shaped to be grabbable by a user’s hand); - at least a first rod recess and/or a second rod recess (Fig 3B, first rod recess 35/28 and second rod recess 33/26 in the handle), each for receiving a section of an object ([0035]), and for clamping the section within the rod recess ([0035]) by transferring the fast-action clamping device from at least one non-clamping position into at least one clamping position (Fig 3A, non-clamped position, Fig 3B, clamped position); 15- a tension rod (Fig 3A, tension rod 62) arranged to apply tension to the first rod recess and/or to the second rod recess for effecting the clamping by transferring the fast-action clamping device from the non-clamping position into the clamping 20position ([0054]); - a link lever (Fig 3B, lever 29) which is pivotally connected to the handle by a hinging mechanism (Fig 3B, hinge 64C) and which is connected directly or indirectly to the 25tension rod (Fig 3B, lever 29 indirectly connected to rod 62) such that when the link lever is pivoted, the tension applied by the tension rod on the first rod recess and/or on the second rod recess is changed ([0053]); 30- wherein the link lever comprises, or is connected to, a locking section (Fig 3B, locking section 64b/64a connected to lever 29), formed as an arch section (Fig 3B, locking section 64b shown extending along the arc of member 29 thus interpreted as an arching section), which is arranged to prevent, together with a blocking section interacting withRS01A13 US English Translation 49 the locking section, an automatic transition of the link lever from a position of the link lever set by a user in the direction of the non-clamping position (Fig 3B, [0057], blocking section 42/76 and locking section 64b interacts to prevent lever movement) … the at least first rod recess and second rod recess and the tension rod each being part of, or comprised by, the handle (Fig 3B, members 26/28/62 interpreted as a handle as a handle recesses 33/35 and rod 62).  
Rolfes et al ‘2008 is silent on the blocking section… being part of, or comprised by, the handle.
Rolfes et al ‘2010 teaches an analogous clamp system having a body 24/34 (analogous to the handle body of Rolfes ‘2008) which is clamped in place using a lever system 40 (Fig 4A), the clamp having a lever 40 with a locking section 49/38 and the device body with a blocking system 35, the blocking section… being part of, or comprised by, the device body 24/23 (Fig 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blocking and locking system of Rolfes et al ‘2008 to have the blocking system on the device body (handle) and the teeth as taught by Rolfes et al ‘2010 in order to allow for better control of the locking system (Rolfes et al ‘2010 [0016]).
With respect to claim 2, Rolfes et al ‘2008/Rolfes et al ‘2010 discloses The fast-action clamping device according to claim 1, wherein the fast-action clamping device comprises the first rod recess and the second rod recess (Rolfes et al ‘2008 Fig 3B, first rod recess 35/28 and second rod recess 33/26), wherein the handle comprises a first end area and a second end area, wherein the first rod recess is arranged in the first end area, and 10wherein the second rod recess is arranged in the second end area (Rolfes et al ‘2008 Fig 3B, first area 81 adjacent first recess 35/28, second area 80 adjacent second recess 26/33).  
With respect to claim 3, Rolfes et al ‘2008/Rolfes et al ‘2010 discloses The fast-action clamping device according to claim 1, wherein the handle 15comprises a lever recess within which the locking section is arranged to be movable relative to the handle (Rolfes et al ‘2008 Fig 3B, Fig 3A, section of handle part 64 where member 64a of locking section 64a/64b sits).  
With respect to claim 4, Rolfes et al ‘2008/Rolfes et al ‘2010 discloses The fast-action clamping device according to claim 1, wherein the tension rod comprises a lever recess within which the locking section is arranged to be movable relative to the tension rod (Rolfes et al ‘2008 Fig 3B, Fig 3A, section of rod 62 where member 64a of locking section sits and is moveable therefrom).  
With respect to claim 5, Rolfes et al ‘2008/Rolfes et al ‘2010 discloses 25The fast-action clamping device according to claim 1, wherein the locking section carries teeth, and wherein the blocking section is arranged to engage between adjacent teeth or sections thereof in the clamping position (Rolfes et al ‘2010, Fig 4A, the clamp having a lever 40 with a locking section 49/38 having teeth 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blocking and locking system of Rolfes et al ‘2008 to have the blocking system on the device body (handle) as taught by Rolfes et al ‘2010 in order to allow for better control of the locking system (Rolfes et al ‘2010 [0016]).
With respect to claim 6, Rolfes et al ‘2008/Rolfes et al ‘2010 discloses The fast-action clamping device according to claim 1.
While Rolfes et al ‘2008 Fig 3B discloses actuation element 42 and 75, the combined system of Rolfes et al ‘2008/Rolfes et al ‘2010 does not teach comprising a mechanism with an actuating element, for unlocking the locking section from the blocking section.
Rolfes et al ‘2010 further teaches(Fig 4A) a mechanism with an actuating element, for unlocking the locking section from the blocking section (Fig 5B, unlocking member is plunger handle 38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blocking and locking system of Rolfes et al ‘2008 to have the blocking system on the device body (handle) and the actuating element as taught by Rolfes et al ‘2010 in order to allow for better control of the locking system (Rolfes et al ‘2010 [0016]).
With respect to claim 7, Rolfes et al ‘2008/Rolfes et al ‘2010 discloses A surgical device for use in a medical treatment (Rolfes et al ‘2008 Fig 2B, surgical device is a restraint 58), wherein the surgical device comprises at least one fast- action clamping device according to claim 1 (Rolfes et al ‘2008 Fig 2B, clamp 25).  
With respect to claim 8, Rolfes et al ‘2008/Rolfes et al ‘2010 discloses The surgical device according to claim 7, designed as a head holding device (Rolfes et al ‘2008 Fig 2B, head restraint 58) which comprises pins for holding the skull of a patient during a 10treatment (Rolfes et al ‘2008 [0047], three pin skull clamp).  
With respect to claim 9, Rolfes et al ‘2008/Rolfes et al ‘2010 discloses The surgical device according to claim 8, comprising: - a head clamp (Rolfes et al ‘2008 Fig 2E, head clamp 58) having a first arm and a 15second arm (Rolfes et al ‘2008 Fig 2F, Fig 2B, three pin skull clamp, shown to have two arms extending from the centered knob 52), wherein both the first arm and the second arm have each at least one pin (Rolfes et al ‘2008 Fig 2F, Fig 2B, three pin skull clamp, shown to have two pins on one arm and a third pin on a second arm) for receiving or clamping the skull therebetween (Rolfes et al ‘2008 [0047]); 20- a first bar (Rolfes et al ‘2008 Fig 2B, first bar 20); - a first connection arrangement for connecting the first bar to the head clamp (Rolfes et al ‘2008 [0053]).  
With respect to claim 10, Rolfes et al ‘2008/Rolfes et al ‘2010 discloses 25The surgical device according to claim 8, wherein: - the first bar (Rolfes et al ‘2008 Fig 2D, first bar 20) comprises, a rail extending radially and/or perpendicularly to the longitudinal 30axis of the first bar (Rolfes et al ‘2008 Fig 2B, rail 19).  
With respect to claim 11, Rolfes et al ‘2008/Rolfes et al ‘2010 discloses The surgical device according to claim 8, further comprising: RS01A13 US English Translation 51 - a bracket (Rolfes et al ‘2008 Fig 2B, bracket 19); - a second connection arrangement configured to connect the bracket to the rail (Rolfes et al ‘2008 [0053]).
With respect to claim 12, Rolfes et al ‘2008/Rolfes et al ‘2010 discloses The fast-action clamping device according to claim 1, wherein the link lever comprises, or is connected to, the locking section (Rolfes et al ‘2008 Fig 3B, lever 29 connected to locking system 61a/64b), which is arranged to prevent, together with the blocking section, interacting with a pawl from the locking section (Rolfes et al ‘2008 Fig 3B, member 64b of locking section shown to have a lip which pivots to lock with blocking member 76 and thus is interpreted as a pawl) (Rolfes et al ‘2010 pawl 50/49 interact with blocking section 35), the automatic transition of the link lever from the position of the link lever set by the user in the direction of the non-clamping position (Rolfes et al ‘2008 Fig 3B, [0057], blocking section 42/76 and locking section 64b interacts to prevent lever movement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blocking and locking system of Rolfes et al ‘2008 to have the blocking system on the device body (handle) and the actuating element as taught by Rolfes et al ‘2010 in order to allow for better control of the locking system (Rolfes et al ‘2010 [0016]).
With respect to claim 13, Rolfes et al ‘2008/Rolfes et al ‘2010 discloses The fast-action clamping device according to claim 6, wherein the actuating element is a push button, for unlocking the locking section from the blocking section (Rolfes et al ‘2010 actuation element is button 38 which unlocks the locking system 49, the button is moved outward from the locking system 49, this action can be done by either a pull or a push at is it shaped and located outwards from the system, push of pull would depend on where the hand is situated when the force is applied).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blocking and locking system of Rolfes et al ‘2008 to have the blocking system on the device body (handle) and the actuating element as taught by Rolfes et al ‘2010 in order to allow for better control of the locking system (Rolfes et al ‘2010 [0016]).
With respect to claim 14, Rolfes et al ‘2008/Rolfes et al ‘2010 discloses The surgical device according to claim 10, wherein: - the rail that extends radially and/or perpendicularly to the longitudinal axis of the first bar is at an end section of the first bar (Rolfes et al ‘2008 Fig 2C, rail 19 is an at end of first bar 20).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786